UPON CONSIDERATION of the Application to Resign from the Practice of Law of Peter Woodbury Rand and the response of Bar Counsel thereto, it is this 3rd day of April, 2019;
ORDERED, by the Court of Appeals of Maryland, that the resignation of Peter Woodbury Rand from the Bar of the State of Maryland is hereby accepted; and it is further
ORDERED, that the Clerk of this Court shall remove the name Peter Woodbury Rand from the register of attorneys in the Court and certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State.